Citation Nr: 0505692	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  99-22 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to August 18, 1993, 
for a grant of service connection for schizophrenic reaction, 
residual type.

ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
November 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by a 
Department of Veterans Affairs (VA) Regional Office, which 
established service connection for the veteran's 
schizophrenia and assigned a 50 percent disability 
evaluation, effective August 18, 1993.  A notice of 
disagreement with the effective date was received in 
September 1998, a statement of the case was issued in October 
1999, and the veteran's substantive appeal was received in 
November 1999. 

The issue on appeal was originally before the Board in 
February 2001 when the appeal was denied.  The appellant 
appealed the Board's February 2001 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  By Order dated March 21, 2003, the Court 
vacated the Board's February 2001 decision and remanded the 
case back to the Board.  The issue on appeal was again before 
the Board in September 2003 when it was remanded to the RO.  

At different times during this appeal, the veteran has 
alleged the existence of clear and unmistakable error (CUE) 
in a June 1971 rating decision.  The Board does not view this 
new CUE claim as inextricably intertwined with the earlier 
effective date issue now on appeal.  See generally Livesay v. 
Principi, 15 Vet. App. 165, 177 (2001).  The newly raised 
claim of CUE in the June 1971 rating decision is hereby 
referred to the RO for appropriate action.  The following 
decision of the Board is limited to the earlier effective 
date issue.  


FINDINGS OF FACT

1.  By rating decision in June 1971, entitlement to service 
connection for schizophrenic reaction was denied; a timely 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  In May 1993, the veteran requested that his claim of 
entitlement to service connection for psychiatric disability 
be reopened; by rating decision that same month, the RO 
determined that new and material evidence had not been 
received to reopen the claims.

3.  On August 18, 1993, the RO received a copy of a 
communication from the veteran which was interpreted as 
another request to reopen his claim of entitlement to service 
connection for psychiatric disability.

4.  By rating decision in August 1994, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric disability; a notice of disagreement was received 
in November 1994, a statement of the case was issued, and a 
timely substantive appeal was received.

5.  In March 1997, the Board remanded the case to the RO for 
additional development; by rating decision in December 1997, 
the RO granted service connection for schizophrenic reaction, 
residual type, and assigned a 50 percent disability 
evaluation, effective August 18, 1993.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision which denied entitlement to 
service connection for schizophrenic reaction is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for entitlement to an effective date prior 
to August 18, 1993, for the award of service connection for 
schizophrenic reaction, residual type, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to earlier effective dates.  The discussions 
in the rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, a letter dated in June 2004 effectively furnished 
notice to the veteran of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the June 2004 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Analysis

Review of the record shows that entitlement to service 
connection for psychiatric disability was denied by rating 
decision in June 1971.  The veteran was notified of that 
determination by letter in July 1971 with an attachment 
setting forth appellate rights and procedures.  He has argued 
that his mother filed a notice of disagreement with the June 
1971 rating decision on his behalf but never heard back from 
VA on the appeal.  In support of this contention, he has 
submitted several statements from his mother.  The Board 
notes that, other than the veteran and his mother's 
allegations, there is no objective evidence indicating that a 
communication had been received from any source indicating 
disagreement and a desire to contest the June 1971 rating 
decision.  The first time the veteran or his mother alleged 
that a notice of disagreement was filed was more than 20 
years after the alleged submission.  The Board finds the 
veteran and his mothers allegations of the submission of a 
timely notice of disagreement are not supported by any 
objective evidence of record. 

The veteran has also argued that the June 1971 rating 
decision should not be final as he signed a contract with 
Disabled American Veterans on July 21, 1971.  This was three 
weeks after he was notified of the June 1971 rating decision 
denying service connection for his psychiatric disability.  
He has argued that his engaging a veteran's representative 
within three weeks of his receipt of denial of his claim 
evidences intent on his part to appeal the adverse 
determination.  Associated with the claims file is a VA Form 
23-22, Appointment of Service Organization as Claimant's 
Representative, which was completed by the veteran in July 
1971 and received at the RO the same month.  The document 
appointed Disabled American Veteran as the veteran's 
representative.  The Board finds that this document does not 
meet the requirements of a notice of disagreement.  38 C.F.R. 
§ 20.201 provides that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  The July 1971 submission 
does not satisfy any of the requirements for a notice of 
disagreement.  Moreover, the Board observes that the service 
organization representative did not submit any communication 
which could be viewed as a notice of disagreement.  The Board 
believes it reasonable to assume that the representative 
appointed by the veteran in July 1971 not only had full 
knowledge of the requirements of a notice of disagreement, 
but also would have followed up with inquiries if it believed 
that a notice of disagreement had been filed.  The veteran's 
contentions regarding the July 1971 communication are simply 
unreasonable. 

The veteran has also suggested that his mental status in 1971 
was such that he was not capable of filing a notice of 
disagreement.  As for the veteran's contention that he did 
not have the mental capacity to understand the legal 
requirements for initiating an appeal, the Board also 
declines to find that good cause for an extension of the time 
period for filing a notice of disagreement has been met.  See 
generally 38 C.F.R. § 3.109(b).  In a similar case, the 
United States Court of Appeals for Veterans Claims held that 
a claimant's statement to the effect that he was unable to 
respond to the initial denial due to the nature of his 
condition (also a psychiatric disorder in that case) was 
insufficient as a matter of law to satisfy the regulatory 
requirement that good cause must be shown as to why the 
notice of disagreement could not have been filed during the 
original time period.  Corry v. Derwinski, 3 Vet.App. 231 
(1992).  In that case, the Court held that the appellant did 
not request a discretionary extension.  Further, It should 
also be stressed that the veteran has submitted evidence that 
he had appointed a representative in July 1971, but there is 
nothing to show that the representative filed a notice of 
disagreement on the veteran's behalf.  Moreover, 38 C.F.R. 
§ 20.30 sets forth who may file a notice of disagreement on a 
veteran's behalf if the veteran is under a disability and 
unable to file.  There is nothing to show that a 
representative or person acting as next friend filed any 
communication which could be construed as a notice of 
disagreement.  Finally, there is nothing to suggest that 
there was an otherwise defective filing by the veteran or 
that VA did anything to lull him into inaction so as to 
provide any basis for considering an equitable tolling of the 
time period for filing a notice of disagreement. 

After reviewing the claims files in light of the veteran's 
assertions previously made before the Board and also made 
before the Court, the Board is compelled to conclude that a 
notice of disagreement was not received to initiate an appeal 
from the June 1971 rating decision.  The June 1971 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  

The veteran requested a reopening of his claim in May 1993.  
See 38 U.S.C.A. § 5108.  By rating decision that same month, 
the RO determined that no new and material evidence had been 
received.  Then, on August 18, 1993, a copy of a 
communication from the veteran was received and construed by 
the RO as another request to reopen his claim.  By decision 
in August 1994, the RO denied that claim.  However, the 
veteran did file a notice of disagreement in November 1994 to 
initiate an appeal from the August 1994 decision.  A 
statement of the case was issued, and the veteran completed 
his appeal by filing a timely substantive appeal.  The case 
was forwarded to the Board for appellate review.  In March 
1997, the Board remanded the case to the RO for additional 
development.  However, after undertaking additional 
development, including a VA examination with medical opinion, 
the RO granted service connection for schizophrenia.  The RO 
assigned an effective date of August 18, 1993.  The veteran 
contends that an earlier effective date is warranted.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation, based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400.  It 
is clear in this case that the benefit granted (service 
connection) was based on a claim reopened after final 
disallowance and based on new and material evidence other 
than service department records.  In such a case the 
effective date will be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

The RO has viewed a communication received on August 18, 
1993, (a copy of the veteran's letter to a Congressman) as a 
request to reopen.  However, the Board is unable to find that 
VA was in receipt of a request to reopen prior to August 18, 
1993, which had not already been adjudicated by the RO.  The 
only document received by VA after the RO's May 1993 decision 
was a letter from the veteran (received on August 9, 1993) 
requesting copies of his military medical records and 
information concerning the location of his claims file.  The 
Board finds that the RO properly determined that the 
effective date of the grant of service connection for 
schizophrenia was August 18, 1993.

Examination of the evidence shows that the eventual grant of 
service connection for schizophrenia can be traced to the 
August 18, 1993, request to reopen.  There is no basis for 
assigning an earlier effective date for the eventual grant of 
service connection.  Although the veteran did request a 
reopening of his claim in May 1993, the RO found no new and 
material evidence to reopen by rating decision in May 1993, 
and the veteran did not file a notice of disagreement from 
that determination.  The 1997 grant of service connection was 
the result of the adjudication/appellate process which began 
as a result of the August 18, 1993 claim, not the May 1993 
claim.  There is therefore no basis for assignment of an 
effective date prior to August 18, 1993.




ORDER


The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


